 NEW STAR MARKETS, INC467DETERMINATION OF THE DISPUTEPursuant to Section 10 (k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings and the entirerecord in this proceeding, the National Labor RelationsBoard makesthe following Determination of the Dispute1Machinists employed by The Evening Star Newspaper Company,who are represented by Washington Lodge No 193, District LodgeNo 67, International Association of Machinists, AFL-CIO, are en-titled to perform the work of draining and replacing oil in the Employ-er's halfdeck presses at its place of business in Washington, D C , whilecompleting the halfdeck repair program currently being carried out2Newspaper Web Pressmen's Union, Local 6, International Print-ing Pressmen and Assistants' Union of North America, AFL-CIO, isnot entitled, by means proscribed by Section 8 (b) (4) (D) of the Act,to force or iequire The Evening Star Newspaper Company to assignthe above work topressmen3Within 10 days from the date of this Decision and Determinationof Dispute, Newspaper Web Pressmen's Union, Local 6,InternationalPrinting Pressmen and Assistants' Union of North America, AFL-CIO, shall notify the Regional Director for Region 5, in writing,whether it will or will not refrain from forcing or requiring The Even-ing Star Newspaper Company, by means proscribed by Section 8 (b)(4) (D) of the Act, to assign the work in dispute to pressmen ratherthan to machinistsNew Star Markets,Inc.andLocal No 229, Amalgamated MeatCutters and Butcher Workmen of North America, AFL-CIO.Case No 921-CA-6745March 8,1966DECISION AND ORDEROn November 29, 1965, Trial Examiner Irving Rogosin issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sionThereafter, the Respondent filed exceptions to the Trial Exami-ner's Decision, supported by an accompanying memorandum 1i The Respondent limited its exceptions to the remedy recommended by the Trial lixaminerAs urged by the Respondent contrary to the Trial Examiner we shall not orderthe Respondent to reinstate Raul Alvarado inasmuch as the parties stipulated at thehearing that he has been reinstatedOtherwise,we find no merit in the Respondent'sexceptions157 NLRB No 41221-374-66-vol 157-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Deci-sion, the exceptions and memorandum, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified hereinafter.The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Delete paragraphs 2(a) and 2(b) and substitute the followingfor paragraph 2 (a) :["(a)Make whole Raul Alvarado for any loss of pay suffered byhim, in the manner set forth in the section of the Trial Examiner'sDecision entitled `The Remedy.' "[2.Reletter subsequent paragraphs.[3.Substitute the following for the fourth indentedparagraph ofthe notice :WE WILL make whole Raul Alvarado for any loss of pay he mayhave suffered by reason of the discrimination against him.[4.Delete the Armed Forces paragraph in the notice.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding under theNational LaborRelations Act, as amended(61 Stat. 136,73 Stat. 519,29 U.S.C. Sec.151,et seq.),herein called theAct, is basedupon a com-plaint issued July 28, 1965, allegingthatNew Star Markets,Inc.,herein calledRespondent,has engaged in unfair labor practiceswithin themeaning of Section 8(a) (1), (3), and(5) and Section 2(6) and(7) of the Act .1Specifically,the complaint alleges thatRespondent (1) on or aboutMay 29, 1965,laid offRaulAlvarado andhas since failed and refused to reinstate said employee,because he joined or assistedtheUnionor e.gagedin other concertedprotectedactivities; (2) since on or aboutMay 14, 1965,has refused to bargaincollectively withthe Unionas exclusive representative of employees in an appropriate unit, concerningthe layoff andrefusal to recall said employee; and(3), by the foregoingacts, has inter-fered with,restrained,and coerced employees in the exercise of rights guaranteed inthe Act,thereby engaging in unfair labor practices within the meaning of Section8(a)(1), (3), and (5) of the Act.Respondent's answer admits the jurisdictional allegations of the complaint, thestatus of the union as exclusive collective-bargaining agent of the employees in anappropriate unit, but generally denies the remaining allegations in the complaint.Pursuant to noticeduly served,a hearing was held before Trial Examiner IrvingRogosin,on October14, 1965, at El Centro, California.The partieswere representedby counsel or a lay representative,were afforded full opportunity to be heard, toexamine and cross-examine witnesses,to introduce evidence,oral and documentary,relevant andmaterial to the issues, to argue orally,and to file briefs and proposedfindings of fact and conclusionsof law.The partiesdeclined to argue orally but theIThe original charge, filed June 3, 1965, was served the same day. NEW STAR MARKETS, INC.469General Counsel 2 filed a brief and proposed findings of fact and conclusions of law,on November 17, 1965. The proposed findings of fact and conclusions of law areadopted to the extent they are consistent herewith.Upon the entire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaintalleges, andRespondent's answer admits, that New Star Markets,Inc., is a corporation engaged in the retail sale of groceries at two supermarketslocated in El Centro, California.Respondent derives annually from its business operations a gross revenuein excessof $500,000.Additionally, Respondent purchases and receives goods annually valuedin excess of $50,000 from Orange Empire and Certified Grocers, concerns located inthe State of California, which in turn receive said goods directly from points outsidethe State of California.Upon the basis of the foregoing, including the admissions in Respondent's answer,it ishereby found that Respondent is, and at all times material hereinhas been, anemployer engaged in commerce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal No. 229, Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, herein called the Union, is a labor organization within themeaningof Section 2(5) of the Act.HI.THEUNFAIR LABOR PRACTICESA. Discrimination in regard to hire and tenure of employment of Raul AlvaradoAt the outset of the hearing, Respondent moved to amend its answer to the com-plaint by (1) admitting that it laid off Raul Alvarado on or about May 29, 1965,without regard to his seniority, and thereafter failed and refused to reinstate himbecause he had joined or assisted the Union or engaged in other concerted activities,but affirmatively alleging that he was reinstated to his former position on August 23,1965; and (2) affirmatively alleging that since August 23, 1965, and particularly inSeptember, and again on October 4, 1965, Respondent notified the Union in writingthat in the event of future layoffs, it would adhere to the principle of seniority.Thereupon, it was stipulated by the parties that said Raul Alvarado was reinstated tohis former position on August 23, 1965, without prejudice to his seniority or otherrights and privileges, and that, on October 4, 1965, Respondent notified the Union thatfuture layoffs would be made on the basis of seniority.It has been stipulated, in accordance with the amendment to Respondent's answer,and it is, therefore, found that, on or about May 29, 1965, Respondent laid off RaulAlvarado, without regard to his seniority, and thereafter failed and refused to rein-state him to his former or substantially equivalent position, until August 23, 1965,because he joined or assisted the Union or engaged in other concerted protectedactivities for the purposes of collective bargaining or other mutual aid or protection.By the foregoing conduct, Respondent had discriminated in regard to the hire andtenure of employment of said employee to discourage membership in a labor organiza-tion, thereby engaging in unfair labor practices within the meaning of Section 8 (a) (3 )and interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in the Act in violation of Section8 (a) (1).B. The refusal to bargain1.The appropriate-unit and representation of majority thereinThe complaintalleges,and Respondent's answeradmits, that the following employ-ees constitute an appropriate unit for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All full-time and regular part-time butcher workmen and meatcutters andtheir apprentices at the Employer's El Centro, California, stores, excludinggrocery clerks and grocery cashiers, office clerical employees,professionalemployees, guards, and supervisors as defined in the Act.2All referencesherein to theGeneral Counsel are to trial counsel appearing at thehearing. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 14, 1965, pursuant to a Decision and Direction of Election,issued by theRegional Director of Region 21, on April 8, 1965, inNew Star Markets,Inc.,CaseNo. 21-RC-9432,the Union was certified as the exclusive collective-bargaining repre-sentative of the employees in said appropriate unit.Since May 14, 1965, and continuing to date, the Union, by virtue of said certifica-tion, has been the representative for the purposes of collective bargaining of a majorityof the employees in the above described unit, and, by virtue of Section 9(a) of theAct, has been,and is now, the exclusive representative of all the employees in saidunit for the purposes of collective bargaining with respect to rates of pay, wages,hours of employment,and other terms and conditions of employment.Since saiddate, Respondent concedes,it has been under an obligation to bargain with the Unionas the exclusive collective-bargaining representative of the employees in the appro-priate unit above described,concerning wages, hours, or other terms and conditions ofemployment,specifically layoffs, and the method of selection of employees for layoff.On or about May 29, 1965,Respondent laid off employee Raul Alvarado,a memberof the appropriate unit, without regard to his seniority,and without bargaining withtheUnion,upon demand,as the exclusive collective-bargaining representative ofemployees in the appropriate unit concerning the manner of effecting layoffs, and themethod of selection of the employee to be laid off.By the foregoing conduct, Respondent has refused to bargain collectively with theUnion, as exclusive representative of the employees in the appropriate unit, therebyengaging in unfair labor practices within the meaning of Section 8(a)(5), and hasinterfered with, restrained,and coerced employees in the exercise of rights guaranteedin Section 7 of the Act,in violation of Section 8(a) (1) of the Act.IV.THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violation ofSection 8(a)(1), (3), and(5), I shall recommend that Respondent cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.It has been found that Respondent laid off Raul Alvarado on or about May 29,1965, and thereafter failed and refused to reinstate him to his former or substantiallyequivalent position, until August 23,1965, in violation of Section 8(a)(3) and (1) oftheAct.I, therefore,recommend that the Respondent be ordered to cease anddesist from such unlawful conduct and post the usual notices. I further recommendthatRespondent ensure that said reinstatement shall be without prejudice to hisseniority or other rights and privileges,and make him whole for any loss of earningshe may have suffered by ieason of the discrimination against him,by payment of asum of money equal to that which he would have earned as wages from the date ofthe discrimination against him to the date of his reinstatement,on August 23, 1965,less his net earnings during said period, in the manner prescribed in F.W. WoolworthCompany,90 NLRB 289,with interest on the backpay due in accordance with Boardpolicy as set forth inIsis Plumbing&Heating Co.,138 NLRB 716.It has further been found that, from on or about May 14, 1965, to on or aboutOctober 4,1965, Respondent has failed and refused to bargain collectively with theUnion,upon demand,as the exclusive collective-bargaining representative of itsemployees,concerning wages, hours,or other terms and conditions of employment,specifically layoffs, and the method of selection of employees for layoff. I, therefore,recommend that Respondent bargain collectively with said Union as such exclusivebargaining representative concerning future layoffs and the method of selection oflayoff when required.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent,New Star Maikets, Inc., is, and at all times material herein hasbeen, engaged in ccmmerce and operations affecting commerce within the meaningof Section 2(6) and(7) of the Act.2.Local No 229,Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, is, and at all times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.3.By laying off Raul Alvarado, on or about May 29, 1965,and thereafter failingand refusing to reinstate him to his former or substantially equivalent position untilAugust 23, 1965, because he joined or assisted the Union or engaged in other con-certed activities for the purposes of collective bargaining or other mutual aid or pro-tection,Respondent has discriminated in regard to the hire or tenure or terms or NEW STAR MARKETS, INC471conditions of his employment to discourage membership in a labor organization,therebyengaging in unfairlabor practices withinthe meaningof Section 8(a)(3) ofthe Act4At all times material herein, the Union has been the exclusive representative forthe purposes of collective bargaining of all the employees in the following appropriateunit, within the meaning of Section 9(a) and (b) of the ActAll full-time and regular part-time butcher workmen and meatcutters and theirapprentices at the Employer's El Centro, California, stores, excluding groceryclerks and grocery cashiers, office clerical employees, professional employees,guards, and supervisors as defined in the Act5By failing and refusing to bargain collectively with the Union as the exclusivecollective-bargaining representative of the employees in the appropriate unit describedabove, concerning wages, hours, or other terms and conditions of employment, spe-cifically layoffs, and the manner of selection of employees for layoff, Respondent hasengaged in unfair labor practices within the meaning of Section 8(a) (5) of the Act6By interfering with,restraining,and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, as found above, Respondent has engaged inunfair labor practices within the meaning of Section 8 (a) (1) of the Act7The aforesaid unfair labor practices are unfair practices affecting commercewithin the meaning of Section 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire recoid, and pursuant to Section 10(c) of the National Labor Relations Act,as amended, I recommend that Respondent, New Star Markets, Inc , its officers,successors, and assigns, shalliCease and desist from(a)Discouraging membership in Local No 229, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, or any other labor organization,by discriminating in regard to the hire and tenure of employment or any term orcondition of employment, except as authorized in Section 8(a)(3) of the Act(b)Refusing or failing to bargain collectivelyconcerningrates of pay,wages, hoursof employment, and other conditions of employment, as described above, with LocalNo 229, Amalgamated Meat Cutters and Butcher Workmen of North America,AFL-CIO, as the exclusive representative of all its employees in the appropriate unitas described above(c) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of the rights guaranteedin Section7 of the Act, exceptto the extent that such right may be affected by anagreementrequiring membershipin a labor organization as a condition of employment,as authorized in Section8(a)(3) oftheAct32Take the following affirmative action, which I find will effectuate the policiesof the Act(a) Ensure that Raul Alvarado has been reinstated to hisformer orsubstantiallyequivalent position, without prejudice to his seniority and other rightsand privileges,and make him whole in the manner set forth in the section entitled "The Remedy "(b)Notify Raul Alvarado, if presentlyserving inthe Armed Forces of the UnitedStates, of his right to full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces8Notwithstanding the fact that Respondent has engaged in unfair labor practices inviolation of Section 8(a) (3), in view of the fact that Respondent has manifested a dis-position to comply with the provisions of the Act by voluntarily reinstating the employeewhom it laid off discriminatorily,and its willingness to bargain collectively with theUnion concerning layoffs, and the manner of selection of employees in the event of futurelayoffs, it will not be recommended that Respondent be restrained from interfering with,restrainingand coercing employees in any other mannerCfN LR B v Entwti8tleMfgGo,120 F 2d 532(C A. 4)May Department Stores d/b/a Famous Barr Companyv NLRB ,326 U S 376,Bethlehem Steel Company v NLRB ,120 F 2d 641 (C A D C )Nevertheless,since Respondent has been found to have engaged in unfair labor practicesincluding discrimination in regard to hire and tenure of employment,an order is necessaryto effectively dissipate the effects of its unfair labor practices and to prevent recurrencesof similar unlawful conduct in the futureSeeStandard Cable Corp,99 NLRB 1252,see alsoKinard Trucking Co , Inc ,152 NLRB 449 472DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Preserve, until compliance with any order for reinstatement or backpay madeby the Board, and, upon request, make available to said Board and its agents forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records required to analyze anddetermine the amount of backpay due.(d) Post at its places of business in El Centro, California, copies of the attachednotice marked "Appendix." 4Copies of this notice, to be furnished by the RegionalDirector for Region 21, shall, after being duly signed by Respondent or its dulyauthorized representative, be posted by it immediately upon receipt thereof, andmaintained by it for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that such notices are not altered, defaced, or coveredby any other material.(e)Notify said Regional Director, in writing, within 20 days from the date of thisDecision, what steps Respondent has taken to comply therewith.5It is further recommended that, unless, on or before 20 days from the date ofreceipt of this Decision, Respondent notifies said Regional Director that it will complywith the foregoing recommendations, the Board issue an order requiring Respondentto take the action aforesaid.* In the event this Recommended Order be adopted by the Board, the words "a Decisionand Order" shall be substituted for the words "the Recommended Order of a Trial Ex-aminer" Inthe notice.In the further event that the Board's Order be enforced by adecreeof a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."In the event that this Recommended Order shall be adopted by the Board this pro-vision shall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Decision, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership of our employees in Local No. 229,Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, or in any other labor organization, by discriminating in any manner inregard to hire, tenure, or any other term or condition of employment, except asauthorized in Section 8(a) (3) of the Act.WE WILL NOT fail or refuse to bargain collectively with Local No. 229, Amal-gamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, asthe exclusive collective-bargaining representative of all employees in the appro-priate unit set forth below, specifically with regard to layoffs and the method ofelection of employees for layoff if required in the future.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to join or assistsaidUnion, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in any other concerted activi-ties for the purpose of collective bargaining or other mutual aid or protection, orto refrain from any and all such activities, except to the extent that such rightmay be affected by an agreement in conformity with Section 8(a)(3) of theNational Labor Relations Act, as amended.WE WILL ensure that Raul Alvarado has been reinstated to his former or sub-stantially equivalent position, without prejudice to his seniority and other rightsand privileges, and make him whole for any loss of pay he may have sufferedby reason of the discrimination against him.WE WILL, upon request, bargain collectively with said Union as the exclusivecollective-bargaining representative of all the employees in said appropriate unit,specifically with regard to layoffs and the method of selection of employees forlayoff if required in the future.The appropriate unit is:All full-time and regular part-time butcher workmen and meatcutters andtheir apprentices at the Employer's El Centro, California, stores, excludinggrocery clerks and grocery cashiers, office clerical employees, professionalemployees, guards, and supervisors as defined in the Act. AMERICAN SCHOOL SUPPLY COMPANY473All our employees are free to become or remain, or to refrain from becoming orremaining,members of the above-named or any other labor organizationNEW STAR MARKETS, INC,EmployerDated-------------------By-------------------------------------------(Repre,entative)(Title)NoTE -We willnotify the above-named employee if presently serving in the ArmedForces oftheUnitedStates of his right to full reinstatement upon application inaccordance with the SelectiveService Act and the UniversalMilitary Training andServiceAct of 1948,after dischargefrom the Armed ForcesThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, orcovered byany other materialIf employees have any question concerning this notice or compliance with its provi-sions, they may communicatedirectly withthe Board'sRegional Office, 849 SouthBroadway,Los Angeles,California,TelephoneNo 688-5204American Sanitary Products Co.,' d/b/a American School SupplyCompanyandInternational Brotherhood of Teamsters,Chauf-feurs, Warehousemen and Helpers of America,Local Union No.905.Case No 27-CA-1790March 8,1966DECISION AND ORDEROn November 26, 1965, Tiial Examiner E Don Wilson issued hisDecision in the above-entitledproceed.ng finding thatthe Respond-ent had engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecisionThereafter,the Respondent and the General Counsel filedcross-exceptions to the Trial Examiner's Decision and supportingbriefs and the Respondent filed an ansnering brief to the GeneralCounsel's cross-exceptionsPursuant to the provisions of Section 3 (b) of the Act,the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel[Chairman McCulloch and Mem-bers Brown and Zagoria]The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed Therulings are hereby affirmedThe Board has considered the TrialExaminer'sDecision,the exceptions and the briefs, and the entirerecord in the case, and hereby adopts the findings,conclusions, andrecommendations of the Trial Examiner,with the following modifica-tions and additionsWe find,in agreeiperlt with the Trial Examiner,that the Respondentviolated Section 8(a) (1), (3), and (5) of the Act by engaging in the'The name of the Respondent appears as amended at the hearing157 NLRB No 37